      Case 2:20-cr-00055-MLCF-KWR Document 165 Filed 07/30/21 Page 1 of 5




                                  UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                *        CRIMINAL NO. 20-cr-00055
                                                        *             SECT. F. MAG.4
VERSUS                                                  *
                                                        *        JUDGE FELDMAN
JASON R. WILLIAMS                    (01)               *
NICOLE E. BURDETT                    (02)               *        MAGISTRATE JUDGE ROBY


UNITED STATES OF AMERICA                                *        CRIMINAL NO. 20-cr-00139
                                                        *             SECT. F. MAG.3
                                                        *
VERSUS                                                  *        JUDGE FELDMAN
                                                        *
NICOLE E. BURDETT (01)                                  *        MAGISTRATE JUDGE DOUGLAS


                                            SCHEDULING ORDER

         Considering the Government’s unopposed Motion to Adopt a Scheduling Order, the Court

hereby sets the following guidelines and deadlines: 1



                                                   DISCOVERY

         Informal letter discovery/reciprocal discovery will be conducted in accordance with Rule

16 of the Federal Rules of Criminal Procedure. All discovery and reciprocal discovery obligations

should be completed no later than November 10, 2021.




1
 The scheduling order assumes a trial date of January 24, 2022. Should the trial date change, the dates and
deadlines reflected in this order will automatically adjust to incorporate the change in trial date (i.e., the number of
days prior to trial for each deadline will remain the same).
      Case 2:20-cr-00055-MLCF-KWR Document 165 Filed 07/30/21 Page 2 of 5




                                           EXPERT WITNESSES

        In accordance with the provisions of Rule 16(a)(1)(G) and Rule 16(b)(1)(C), all parties

shall designate the type of experts it intends to utilize at trial and satisfy the requirements of Rule

16(a)(1)(G) and Rule 16(b)(1)(C) by December 10, 2021. 2

                       SUBSTANTIVE MOTIONS / MOTIONS IN LIMINE

        All substantive motions and motions in limine shall be filed no later than November 1,

2021 and any objection should be filed by November 12, 2021.

               NOTICE OF INTENT TO OFFER EVIDENCE OF OTHER ACTS

        Any supplemental notices required under FED. R. EVID. 404(b) shall be filed no later than

September 1, 2021 and any objections to any previously filed 404(b) notice or supplemental 404(b)

notice shall be filed on or before September 17, 2021.

                                               STIPULATIONS

        To facilitate judicial economy through a speedy trial and to eliminate unnecessary and

time-consuming testimony, where authenticity and technical predicates are not at issue, the United

States will submit a proposed stipulation relating to the authenticity of its evidence no later than

October 1, 2021. The stipulations will encompass the authenticity of e-mails and business/public

records. This paragraph is also applicable to any documents the parties seek to introduce via 902

Affidavits and to records provided to the Government by the defendants. If the defendants object

to the introduction of these exhibits and require a witness to authenticate, they will advise the

Government no later than October 12, 2021. The United States will likewise act accordingly with

any stipulations proposed by the defense.



2
 Any party intending to use an expert at trial must provide a “summary of [the] expert witness’s opinions, the bases
and reasons for those opinions, and the witness’s qualifications” in accordance with Rule 16 by December 10, 2021.
See FED. R. CRIM. P. 16(a)(1)(G) and 16(b)(1)(C).

                                                         2
     Case 2:20-cr-00055-MLCF-KWR Document 165 Filed 07/30/21 Page 3 of 5




            JURY INSTRUCTIONS AND PROPOSED VOIR DIRE QUESTIONS

   Any motions for use of a jury questionnaire will be submitted to the Court no later than October

11, 2021.

   Proposed Jury Instructions and Proposed Voir Dire Questions will be submitted to the Court

no later than January 3, 2022.

                                      BRADY MATERIAL

         The United States is aware of its continuing obligation to produce exculpatory and other

impeachment material under Brady v. Maryland, United States v. Giglio, and their progeny, and

will scrupulously discharge this obligation by seeking and producing information that is favorable

to the defense as it comes to the attention of the Government, even if such information is contained

in statements that would otherwise be Jencks material. Materials discoverable under Brady, to the

extent they exist, will be provided during the Rule 16 discovery phase of this proceeding set forth

above.

                           JENCKS ACT and GIGLIO MATERIALS

         Materials to which the defendant and the United States are entitled to under the Jencks Act

(18 U.S.C. § 3500) will be provided January 10, 2022.

                                         EXHIBIT LISTS

         Proposed Exhibit lists (United States and Defense) will be submitted by January 10, 2022.




                                                  3
        Case 2:20-cr-00055-MLCF-KWR Document 165 Filed 07/30/21 Page 4 of 5




                                        OBJECTIONS – EXHIBITS

         Objections to proposed exhibits will be provided to the Court no later than January 14,

2022, with response to the objections due to the Court no later than January 19, 2022. 3

                                               WITNESS LISTS

         Proposed Witness lists will be submitted by January 17, 2022. The list will also designate

whether or not the witness will be providing “character or reputation” testimony.

                                            SUMMARY CHARTS

    The parties will disclose any summary exhibits, prepared pursuant to FED. R. EVID. 1006,

that they intend to use in their case-in-chief, no later than January 10, 2022. The Government may

disclose supplemental summary exhibits in response to exhibits, testimony or arguments offered

by defendants, no later than the day before the Government intends to introduce these exhibits.

Pursuant to Rule 1006, the Government will make available for inspection the data or information

underlying these exhibits upon production of these exhibits.

    The parties will disclose any demonstrative or illustrative exhibits that they intend to introduce

at trial pursuant to Rule 611(a) prior to its use at trial.

                                         OPENING STATEMENTS

    •    The Government will have 45 minutes for opening statement.

    •    The Defense will have a total of 60 minutes, to be allocated between them as the defense

         sees fit.




3
 Additionally, after reviewing the original proposed Exhibit lists, each party will provide a list of any supplemental
exhibits to opposing party by January 17, 2021. Any further amendments to the exhibit lists will be disclosed
immediately.

                                                          4
     Case 2:20-cr-00055-MLCF-KWR Document 165 Filed 07/30/21 Page 5 of 5




    The parties acknowledge their continuing duty to update these disclosures in good faith up

until the trial date.



    IT IS HEREBY ORDERED that all parties adhere to the guidelines / deadlines established by

this Order.

        New Orleans, Louisiana, this30th
                                     ___ day of _________________,
                                                     July          2021.



                                           _____________________________________
                                           HONORABLE MARTIN L.C. FELDMAN
                                           UNITED STATES DISTRICT JUDGE




                                              5
